Abatement Order filed September 16, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00313-CR
                                ____________

                 NORMAN ANDREW PUCKETT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 180th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1374245


                            ABATEMENT ORDER

      The reporter’s record in this case was due June 9, 2014. See Tex. R. App. P.
35.1. The official court reporter, Kathleen O’Connor Powers, filed eight volumes
of the record on May 27, 2014. On June 12, 2014, this court granted an extension
of time to the substitute reporter, Patricia Palmer, to file the remaining volume of
the record by July 9, 2014. On July 8, 2014, we granted a second extension of time
to file the remaining volume until August 8, 2014, noting that no further extensions
would be granted absent exceptional circumstances. On August 18, 2014, the
reporter filed a third request for an extension of time to file the reporter’s record.
This court issued an order denying the motion and ordering Patricia Palmer to file
the record within twenty days, and the court advised the court reporter that if the
record was not filed, the court would direct the trial court to conduct a hearing to
determine the reason for failure to file the record.

      The remaining record has not been filed with the court. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record has not
been filed timely as ordered, we issue the following order.

      We direct the judge of the 180th District Court to conduct a hearing at
which the substitute court reporter, Patricia Palmer, appellant’s counsel, and
appellee’s counsel shall participate to (a) determine the reason for failure to file the
record; (b) establish a date certain when the reporter’s record will be filed, and (c)
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files
the record prior to the date set for the hearing, the appeal will be reinstated
and the trial court need not hold a hearing.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.